Exhibit 10.1

EXECUTION COPY

GEOPHARMA, INC.

AMENDED AND RESTATED

SECURED CONVERTIBLE NOTE

PURCHASE AGREEMENT

April 24, 2008



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

THIS AMENDED AND RESTATED SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT (the
“Agreement”) is made effective as of April 24, 2008, by and between GeoPharma,
Inc., a Florida corporation (the “Company”), and Whitebox Pharmaceutical Growth
Fund, Ltd., a British Virgin Islands business company (the “Investor”), with
respect to the following recitals.

RECITALS

A. The Company and the Investor previously entered into a Secured Convertible
Note Purchase Agreement, dated as of April 5, 2007 (the “Original Note Purchase
Agreement”), which provided for the issuance of a $10,000,000 8% Secured
Convertible Promissory Note, dated as of April 5, 2007 (the “Original Note”),
and the execution of a Security Agreement, dated as of April 5, 2007, which
granted a security interest in all assets of the Company as collateral to
further secure the performance of the Company’s obligations under the Original
Note (the “Security Agreement”), and certain other transaction documents
described in the Original Note Purchase Agreement;

B. The Original Note issued under the Original Note Purchase Agreement provided
for the issuance of a $10,000,000 note upon the closing of the transactions
contemplated by the Original Note Purchase Agreement, with up to $5,000,000 of
Additional Notes and $5,000,000 of Subsequent Notes issuable under the Original
Note Purchase Agreement upon the satisfaction of the terms and conditions set
forth in the Original Note Purchase Agreement;

C. The Company and the Investor now desire to amend the terms of the Original
Note and the Original Note Purchase Agreement pursuant to the terms of this
Agreement and the accompanying $15,000,000 12% Amended and Restated Secured
Convertible Promissory Note in the form attached hereto as Exhibit A (the
“Amended and Restated Note”);

D. The Company and the Investor have agreed that, as of the date hereof, the
accreted interest under the Original Note is $820,000, all of which is being
voluntarily converted by the Investor into a total of 369,369 shares of the
Company’s Common Stock in full satisfaction of such interest;

E. The Company and the Investor hereby contemplate that this Agreement and the
Amended and Restated Note attached hereto is designed to, among other things,
eliminate the Additional Notes and Subsequent Notes from the Original Note
Purchase Agreement and replace those amounts pursuant to this Agreement and the
accompanying Amended and Restated Note by (1) adding the principal amount of the
Additional Notes ($5,000,000) to the Amended and Restated Note and (2) changing
the terms and conditions necessary to satisfy the issuance of the Subsequent
Notes; and

F. The Company and the Investor desire to enter into this Agreement to set forth
the terms and conditions relating to the issuance of the Amended and Restated
Note and the transactions contemplated by the related Transaction Documents.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Specific Definitions. As used in this Agreement, the following terms
shall have the meanings set forth or as referenced below:

“Action” shall have the meaning ascribed to such term in Section 4.10.

“Additional Notes” means the option the Investor had, pursuant to the terms set
forth in the Original Note Purchase Agreement, to purchase an additional
$5,000,000 of Notes.

“Affiliate” of a specified person (natural or juridical) means a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, that person, as such terms are
used in and construed under Rule 405 under the Securities Act. With respect to
the Investor, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Investor will be
deemed to be an Affiliate of the Investor.

“Agreement” means this Agreement and all Exhibits and Schedules hereto.

“Amended and Restated Note” has the meaning ascribed to such term in the
recitals to this Agreement.

“Baltimore Facility’ shall have the meaning ascribed to such term in
Section 2.2.

“BOSS” or the “BOSS Subsidiaries” shall have the meaning ascribed to such term
in Section 6.17.

“Closing” shall have the meaning ascribed to such term in Section 3.1.

“Closing Date” shall have the meaning ascribed to such term in Section 3.1.

“Code” shall have the meaning ascribed to such term in Section 4.38.

“Common Stock” means the Company’s common stock, par value $0.01 per share.

“Conversion Price” means the conversion price in effect on any given date, which
initially shall be equal to $4.36 but which shall be subject to adjustment as
described herein and in the Note.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without

 

2



--------------------------------------------------------------------------------

limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company” shall have the meaning ascribed to such terms in the opening paragraph
of this Agreement.

“Control” shall mean ownership of more than 50% of the shares of stock entitled
to vote for the election of directors in the case of a corporation, and more
than 50% of the voting power in the case of a business entity other than a
corporation.

“Conversion Shares” or “Shares” means the shares of Common Stock issued or
issuable upon conversion of any of the Convertible Notes.

“Convertible Note,” “Note” or “Amended and Restated Note” means the promissory
note, in the form attached hereto as Exhibit A, to be issued by the Company to
the Investor.

“Convertible Security” means any warrant, option, convertible preferred or any
other security that is or shall be convertible into Common Stock (other than
employee stock options outstanding as of the date of this Agreement).

“Current Assets” means (i) the sum of (w) 100% of the Company’s cash, plus
(x) 100% of the Company’s net accounts receivables plus (y) 50% of the Company’s
net inventory plus (z) 30% of the Company’s net property plant and equipment
(cumulatively, the “Current Assets”), in each case as such amounts are reflected
in the Company’s financial statements contained in its Quarterly Report on Form
10-Q or Annual Report on Form 10-K (or any other SEC Reports that the Company is
required to file with the SEC).

“Current Assets Default” shall have the meaning ascribed to such term in
Section 6.23.

“Current Assets Test” shall have the meaning ascribed to such term in
Section 6.23.

“Current Assets Test Measurement Date” shall have the meaning ascribed to such
term in Section 6.23.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Environmental Laws or Regulations” means any federal, state or local statute,
law, ordinance or regulation that relates to or deals with hazardous substances,
human health or the environment, and all regulations promulgated by a regulatory
body pursuant to any of the foregoing statutes, laws, regulations, or
ordinances.

“ERISA” shall have the meaning ascribed to such term in Section 4.38.

“Evaluation Date” shall have the meaning ascribed to such term in Section 4.18.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended to
date.

 

3



--------------------------------------------------------------------------------

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to the
Company’s 1999 Employee Stock Option Plan, 1999 Non-Employee Director Stock
Option Plan, Treasury Stock Repurchase Plan and Annual Performance Incentive
Plan (provided that any such issuances shall not exceed 10% of the Company’s
outstanding shares and/or options, in the aggregate, in any twelve-month
period), (b) securities upon the exercise or exchange of or conversion of any
securities issued pursuant to the Purchase Agreement and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided any such issuance shall only be
to a person which is, itself or through its subsidiaries, an operating company
in a business synergistic with or complementary to the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

“FDA” shall have the meaning ascribed to such term in Section 4.36.

“FDCA” shall have the meaning ascribed to such term in Section 4.36.

“Financial Statements” means the Company’s audited financial statements as of
and for the year ended March 31, 2007 and any unaudited quarterly financial
statements of the Company for the quarters ended June 30, 2007, September 30,
2007 and December 31, 2007.

“GAAP” shall have the meaning ascribed to such term in Section 4.8.

“Guaranty” means that certain Guaranty, dated as April 5, 2007, by the Company
and certain of its Affiliates in favor of the Investor in the form attached to
the Original Note Purchase Agreement, as the same may be amended from time to
time.

“GeoPharma Entities” means the Company and each of its direct and indirect
Subsidiaries.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as hazardous wastes, hazardous
substances, hazardous materials, extremely hazardous wastes, toxic substances,
toxic pollutants, contaminants, pollutants or words of similar meaning or
regulatory effect under any Environmental Laws or Regulations or that may have a
negative impact on human health or the environment or the presence of which on,
in or under any property, is prohibited under Environmental Law, including
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead and radon, and compounds containing them
(including gasoline, diesel fuel, oil and lead-based paint), and radioactive
materials, flammables and explosives and compounds containing them.

 

4



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to each of the GeoPharma Entities, at the
time of any determination, without duplication, all of the following obligations
of the GeoPharma Entities, contingent or otherwise, of such entity: (a) all
obligations of the GeoPharma Entities for borrowed money (including non-recourse
obligations), (b) all obligations of the GeoPharma Entities evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of the
GeoPharma Entities upon which interest charges are customarily paid or accrued,
(d) all obligations of the GeoPharma Entities under conditional sale or other
title retention agreements relating to property purchased by the GeoPharma
Entities, (e) all obligations of others secured by any Lien on property owned or
acquired by the GeoPharma Entities, whether or not the obligations secured
thereby have been assumed, (f) all obligations of the GeoPharma Entities in
respect of interest rate swap agreements, cap or collar agreements, interest
rate futures or option contracts, currency swap agreements, currency futures or
option agreements and other similar contracts (g) all obligations of the
GeoPharma Entities, actual or contingent, as an account party in respect of
letters of credit or bankers’ acceptances, (h) all obligations of any
partnership or joint venture as to which any of the GeoPharma Entities is or may
become personally liable and (i) all contingent obligations of the GeoPharma
Entities.

“Indemnifiable Losses” shall have the meaning ascribed to such term in
Section 9.1.

“Investor” shall have the meaning ascribed to such terms in the opening
paragraph of this Agreement.

“Investor Shares” shall have the meaning set forth in Section 6.24.

“Investor Warrants” shall have the meaning set forth in Section 6.24.

“Intellectual Property” means (i) all proprietary rights, privileges and
priorities provided under U.S., state and foreign law relating to U.S. and
foreign patents and patent applications, trademarks, service marks and
registrations thereof and applications therefor, copyrights and copyright
registrations and applications, mask works and registrations thereof, know-how,
and trade secrets; (ii) proprietary inventions, discoveries, ideas, technology,
data, information, and processes; (iii) proprietary drawings, designs, licenses,
computer programs and software, and technical information including but not
limited to proprietary information embodied in material specifications,
processing instructions, equipment specifications, product specifications,
confidential data, electronic files, research notebooks, invention disclosures,
research and development reports and the like related thereto; and (iv) all
amendments, modifications, and improvements to any of the foregoing.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 4.15.

“Knowledge” means actual knowledge of a fact or the knowledge which such person
could reasonably be expected to have based on reasonable inquiry. The knowledge
of an entity shall include the knowledge of the individuals who are executive
officers of such entity at the time in question.

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 6.12(c).

 

5



--------------------------------------------------------------------------------

“Liens” means liens, mortgages, charges, security interests, claims, voting
trusts, pledges, encumbrances, options, assessments, restrictions, or
third-party or spousal interests of any nature.

“Material Adverse Effect” means any effect that may be materially adverse to
(a) the business, operations, results of operations, prospects, assets
(including intangible assets), liabilities or condition (financial or otherwise)
of the Company and the other GeoPharma Entities, taken as a whole, or (b) the
ability of the Company or any other GeoPharma Entity to perform its obligations
under this Agreement or any of the Transaction Documents or any other agreement
or instrument to be entered into in connection with this Agreement.

“Material Permits” shall have the meaning ascribed to such term in Section 4.13.

“Midsummer Purchase Agreement” shall have the meaning ascribed to such term in
Section 6.11(a).

“Mortgage” means a first mortgage on the Company’s Real Property.

“Notes” shall mean the Original Note and the Amended and Restated Note.

“Note Conversion Closing” shall have the meaning ascribed to such term in
Section 2.3.

“Notice of Acceptance” shall have the meaning ascribed to such term in
Section 6.11(b).

“Offer” shall have the meaning ascribed to such term in Section 6.11(b).

“Offered Securities” shall have the meaning ascribed to such term in
Section 6.11(b).

“Original Note” shall have the meaning ascribed to such term in the Recitals to
this Agreement.

“Original Note Purchase Agreement” shall have the meaning ascribed to such term
in the Recitals to this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Phase I Report” shall have the meaning ascribed to such term in Section 2.2.

“Plan” or “Plans” shall have the meaning ascribed to such term in Section 4.38.

“Pledge Agreement” means the Pledge Agreement between the parties hereto in the
form attached to the Original Note Purchase Agreement.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

6



--------------------------------------------------------------------------------

“Product Liability” means any liability, claim or expense, including but not
limited to attorneys’ fees and medical expenses, arising in whole or in part out
of a breach of any express or implied product warranty by the Company, strict
liability in tort, negligent manufacture of product, negligent provision of
services, product recall, or any other allegation of liability arising from the
design, testing, manufacture, packaging, labeling (including instructions for
use), or sale of products.

“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.

“Purchased Securities” means the Convertible Notes and the Conversion Shares.

“Real Property” means the Company’s property located at 6950 Bryan Dairy Road,
Largo, Florida 33777, or any subsequent location that may become the Company’s
headquarters.

“Refused Securities” shall have the meaning ascribed to such term in
Section 6.11(b).

“Registration Rights Agreement” means the Registration Rights Agreement, as
amended, among the Company and the Investor in the form attached hereto as
Exhibit E.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investor of the Conversion Shares.

“Required Approvals” shall have the meaning ascribed to such term in
Section 4.5.

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Conversion Shares issuable upon
exercise or conversion in full of all Notes, ignoring any conversion or exercise
limits set forth therein.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Schedule of Exceptions” shall have the meaning ascribed to such term in Article
4.

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“SEC Reports” shall have the meaning ascribed to such term in Section 4.8.

“Securities Act” means the United States Securities Act of 1933, as amended, and
all regulations promulgated thereunder.

“Security Agreement” means the security agreement among the Company and the
Investor in the form attached to the Original Note Purchase Agreement, as the
same may be amended from time to time.

 

7



--------------------------------------------------------------------------------

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated
the date hereof, by and among the Investor, Jugal K. Taneja and certain other
purchasers whereby such purchasers shall agree to purchase from the Investor the
Investor Shares and the Investor Warrants.

“Subsequent Notes” shall have the meaning ascribed to such term in Section 2.2.

“Subsequent Placement” shall have the meaning ascribed to such term in
Section 6.11(a).

“Subsequent Placement Agreement” shall have the meaning ascribed to such term in
Section 6.11(b).

“Subsequent Placement Documents” shall have the meaning ascribed to such term in
Section 6.11(b).

“Subsidiary” means any subsidiary of any GeoPharma Entity as set forth on
Schedule 4.1 and shall, where applicable, include any entity in which a
GeoPharma Entity owns, directly or indirectly, any ownership interest, including
any such entity that may be formed or acquired after the date hereof.

“Total Debt” means the Indebtedness of the GeoPharma Entities (x) to the
Investor, (y) under the $4,000,000 revolving promissory note with Wachovia Bank,
National Association and (z) under the $5,000,000 promissory note with First
Community Bank of America.

“Trading Day” means a day on which the Nasdaq Stock Market (or such other
Trading Market on which the Company’s Common Stock is then traded) is open for
trading.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Documents” means the Notes, the Security Agreement, the Pledge
Agreement, the Registration Rights Agreement, the Guaranty, the Mortgage, the
Assignment of Leases and Rents, any intercreditor agreement and such other
documents, instruments and agreements executed in connection with the
consummation of the transactions contemplated hereunder or under the Original
Note Purchase Agreement.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the OTC Bulletin Board is not a Trading Market, the

 

8



--------------------------------------------------------------------------------

volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

“Wachovia” shall mean Wachovia Bank, National Association.

“Wachovia Facility” means that certain $4,000,000 revolving promissory note
facility by and among Bob O’Leary Health Food Distributor Co., Inc., Dynamic
Marketing I, Inc. and Wachovia, including any extensions thereof or successors
thereto; provided, however, that any extensions shall be with Wachovia and any
successors shall either be with (i) another commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $1,000,000,000, or any affiliate of such a bank, or (ii) a savings and
loan association or savings bank organized under the laws of the United States,
or any state thereof, and having total assets in excess of $1,000,000,000.

Section 1.2 Definitional Provisions.

(a) The words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provisions of this Agreement.

(b) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa. Terms referring to a masculine gender shall be
deemed to refer to the feminine or neuter genders, as applicable.

(c) References to an “Exhibit” or to a “Schedule” are, unless otherwise
specified, to one of the Exhibits or Schedules attached to or referenced in this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement.

(d) The term “person” includes any individual, partnership, joint venture,
corporation, limited liability company, trust, entity, unincorporated
organization or government or any department or agency thereof.

(e) The term “dollars” or “$” shall refer to the currency of the United States
of America.

(f) All references to time shall refer to Minneapolis, Minnesota time.

 

9



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF CONVERTIBLE NOTES

Section 2.1 Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, (i) the Company agrees to issue to the Investor the Amended and
Restated Note, in substantially the form attached hereto as Exhibit A, in
exchange for the Original Note and the Investor’s additional investment of
$5,000,000, which represents the purchase price for the additional $5,000,000 of
notes represented by the Amended and Restated Note. The Original Note was, and
the Amended and Restated Note will be, secured pursuant to the existing Security
Agreement and Pledge Agreement, and the Transaction Documents shall apply with
respect to the Original Note and the Amended and Restated Note.

Section 2.2 Purchase and Sale of Subsequent Notes. Subject to the terms and
conditions of this Agreement, if (i) the Company has consummated its acquisition
of the land and buildings located at 6110 Robinwood Road, Baltimore, Maryland
21225 (collectively, the “Baltimore Facility”), (ii) no Event of Default shall
have occurred and be continuing (or would occur with the passage of time) under
the Amended and Restated Note or the related Transaction Documents at the time
of the acquisition of the Baltimore Facility, (iii) the Investor is able to
obtain a secured interest in the land and buildings, or the ground lease and
building, associated with the Baltimore Facility, as well as Abbreviated New
Drug Applications associated with the Baltimore Facility, (iv) a Phase I
Environmental Site Assessment Report (the “Phase I Report”) shall have been
completed on the Baltimore Facility, which Phase I Report shall not identify or
otherwise indicate that there are any liabilities under or violations of any
applicable law, governmental authorization or governmental order relating to
pollution, contamination, hazardous materials or protection of the environment,
or any other environmental issues associated with the Baltimore Facility;
provided, however, that if any potential environmental liabilities or other
issues have been identified in connection with the Phase I Report or any other
environmental assessment of the Baltimore Facility, then the Company shall
either complete a Phase II Environmental Site Assessment Report or obtain an
insurance policy covering any and all such environmental issues and potential
liabilities with respect to the Baltimore Facility, which insurance policy shall
name the Investor as the insured party; and (v) there has not been a Material
Adverse Effect (including but not limited to any material adverse effect
associated with the manufacturing, distribution and pharmaceutical business
lines of the Company), then the Investor shall agree to invest an additional
$5,000,000 in Notes (the “Subsequent Notes”) on the same terms and conditions
specified in this Agreement with respect to the Amended and Restated Note. The
Subsequent Notes will be issued to the Investor in the original principal amount
of $5,000,000, at a purchase price equal to 100% of the principal amount
thereof. The Subsequent Notes will also be secured pursuant to the Security
Agreement.

Section 2.3 Note Conversion. The Company shall issue shares of its Common Stock
to the Investor upon the Investor’s exercise of its option to convert amounts
outstanding under the Amended and Restated Note (including any Accreted
Principal or Make-Whole Payments as may be specified under the terms of the
Amended and Restated Note) into shares of Common Stock at the Conversion Price
specified in the Amended and Restated Note (in each case, a “Note Conversion
Closing”). At each Note Conversion Closing, the Company shall issue certificates
representing any shares purchased under this Section 2.3 in a form acceptable to
the Investor and Investor’s counsel, and the Investor shall pay the Conversion
Price of $4.36 per share (subject to adjustment as provided in the Amended and
Restated Note) for such shares by surrendering the applicable Note(s) to the
Company.

 

10



--------------------------------------------------------------------------------

Section 2.4 Use of Proceeds. The Company shall use the cash proceeds of the sale
of the Notes (a) for the Company’s working capital needs, (b) to pay to Investor
a financing fee of $1.4 million; provided, that the Company shall not be
responsible for any other fees and expenses incurred by the Investor in
connection with this Agreement and the transactions contemplated by the
Transaction Documents, and (c) to pay up to $2 million for the purchase of the
Baltimore Facility and the settlement of litigation related thereto.

Section 2.5 Issuance of Additional Notes. If (x) any event of default shall
occur under the Wachovia Facility or (y) the Investor otherwise determines, in
its sole discretion, to pay off the Wachovia Facility, the Investor shall have
the right, but not the obligation, to pay off the Wachovia Facility by (i) on or
prior to September 1, 2008, issuing additional Notes on substantially the same
terms as the Amended and Restated Notes issued hereunder and (ii) after
September 1, 2008, providing financing to the Company on substantially the same
terms as those offered under the Wachovia Facility.

ARTICLE III

THE CLOSING

Section 3.1 Closing. The purchase and sale of the Notes shall take place at the
offices of the Company, at 10:00 a.m., on April 24, 2008, or such other time as
may be designated by the Company in writing (the “Closing”). At the Closing, the
Company shall deliver to the Investor the Amended and Restated Note against
delivery to the Company by the Investor of a check or wire transfer in the
amount of $5,000,000.00 payable to the Company’s order (or by wire of funds in
such amount to the Company’s designated bank account) (the “Purchase Price”).
Upon delivery of the Purchase Price, the Original Note will be canceled, ad the
Amended and Restated Note shall be delivered to the Investor.

Section 3.2 Closing Deliveries.

(a) Company Deliveries. On the Closing Date, the Company shall deliver or cause
to be delivered to the Investor the following:

(i) this Agreement duly executed by the Company;

(ii) the Amended and Restated Note registered in the name of the Investor in the
principal amount of $15,000,000;

(iii) a Reaffirmation of the Security Agreement, in substantially the form
attached hereto as Exhibit B;

(iv) a First Amendment to the Pledge Agreement, in substantially the form
attached hereto to as Exhibit C;

(v) a Reaffirmation of the Guaranty, in substantially the form attached hereto
as Exhibit D;

 

11



--------------------------------------------------------------------------------

(vi) an Amended and Restated Registration Rights Agreement in the form attached
hereto as Exhibit E;

(vii) 369,369 shares of the Company’s Common Stock, representing the Company’s
accreted interest of $820,000 under the Original Note;

(viii) a financing fee in the aggregate amount of $1.4 million;

(ix) a first Mortgage on the Real Property to Investor, with an accompanying
Assignment of Leases and Rents and opinion of counsel to the Company;

(x) a security interest in favor of Investor in the existing intercompany loan
between the Company and the BOSS Subsidiaries; and

(xi) such Officer’s Certificates or Secretary’s Certificates and accompanying
resolutions as may be reasonably requested by the Investor.

(b) Investor Deliveries. On the Closing Date, the Investor shall deliver or
cause to be delivered to the Company the following:

(i) this Agreement duly executed by the Investor;

(ii) the payment of the Purchase Price by the Investor, in the manner specified
in Section 3.1 above; and

(iii) the Investor Shares and the Investor Warrants.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Attached hereto as Schedule A is the Schedule of Exceptions containing sections
numbered to correspond to the sections of this Article 4 (the “Schedule of
Exceptions”). Except as specifically set forth in the corresponding section of
such Schedule of Exceptions (or in any other section of the Schedule of
Exceptions so long as the applicability of such disclosure to the particular
representation and warranty which such disclosure is intended to modify is
reasonably apparent), the Company represents and warrants, on behalf of itself
and each GeoPharma Entity, to the Investor as follows as of the date hereof and
as of the Closing Date:

Section 4.1 Subsidiaries. All of the direct and indirect Subsidiaries of the
Company are set forth on Schedule 4.1. The Company (or, as applicable, such
GeoPharma Entity) owns, directly or indirectly, all of the capital stock or
other equity interests of each such Subsidiary free and clear of any Liens, and
all of the issued and outstanding shares of capital stock of each such
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

Section 4.2 Organization and Qualification. Each of the GeoPharma Entities is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of

 

12



--------------------------------------------------------------------------------

the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither any GeoPharma Entity nor
any Subsidiary of such entity is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the GeoPharma Entities is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect, and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

Section 4.3 Authorization; Enforcement. Each of the GeoPharma Entities has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of the Transaction Documents by such GeoPharma Entity and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of such GeoPharma Entity and
no further action is required by such GeoPharma Entity, its board of directors
or its shareholders in connection therewith other than in connection with the
Required Approvals (as defined in Section 4.5 below). Each Transaction Document
has been (or upon delivery will have been) duly executed by each applicable
GeoPharma Entity and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of such GeoPharma
Entity, enforceable against such GeoPharma Entity in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

Section 4.4 No Conflicts. The execution, delivery and performance of the
Transaction Documents by each applicable GeoPharma Entity, the issuance and sale
of the Purchased Securities and the consummation by the GeoPharma Entities of
the other transactions contemplated hereby and thereby do not and will not
(i) conflict with or violate any provision of any GeoPharma Entity’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of any GeoPharma
Entity, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing any debt or otherwise of
any GeoPharma Entity) or other understanding to which any GeoPharma Entity is a
party or by which any property or asset of any GeoPharma Entity is bound or
affected, or (iii) subject to the Required Approvals (as defined in Section 4.5
below), conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which any GeoPharma Entity is subject (including
federal and state securities laws and regulations), or by which any property or
asset of GeoPharma Entity is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

Section 4.5 Filings, Consents and Approvals. No GeoPharma Entity is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by such GeoPharma Entity of the Transaction
Documents, other than (i) filings required pursuant to Section 6.13 of this
Agreement, (ii) application(s) to each applicable Trading Market for the listing
of the Securities for trading thereon in the time and manner required thereby,
and (iii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

Section 4.6 Issuance of the Securities. The Purchased Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company or any other
GeoPharma Entity other than restrictions on transfer provided for in the
Transaction Documents. The Conversion Shares, when issued in accordance with the
terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the other Transaction
Documents.

Section 4.7 Capitalization. The capitalization of the Company is as set forth on
the Schedule of Exceptions, which Schedule of Exceptions shall also include the
number of shares of Common Stock owned of record, and, to the knowledge of the
Company, beneficially, by Subsidiaries or Affiliates of the Company as of the
date hereof. None of the GeoPharma Entities has issued any capital stock since
the Company’s most recently filed periodic report under the Exchange Act, other
than pursuant to the exercise of employee stock options under the Company’s
stock option plans, the issuance of shares of Common Stock to employees pursuant
to the Company’s employee stock purchase plans and pursuant to the conversion or
exercise of Common Stock Equivalents outstanding as of the date of the Company’s
most recently filed periodic report under the Exchange Act. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as set forth on the Schedule of Exceptions or as a result of
the purchase and sale of the Purchased Securities, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any other
GeoPharma Entity is or may become bound to issue additional shares of Common
Stock or Common Stock Equivalents. The issuance and sale of the Purchased
Securities will not obligate the Company or any other GeoPharma Entity to issue
shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of securities of any
GeoPharma Entity to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company and each other

 

14



--------------------------------------------------------------------------------

GeoPharma Entity are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any shareholder, the Board of Directors of the Company or any
other GeoPharma Entity is required for the issuance and sale of the Purchased
Securities. There are no stockholder agreements, voting agreements or other
similar agreements with respect to the Company’s or any other GeoPharma Entity’s
capital stock to which the Company or any other GeoPharma Entity is a party
(other than those contemplated in connection with the Transaction Documents) or,
to the knowledge of the Company, between or among any of the Company’s or any
GeoPharma Entity’s shareholders.

Section 4.8 SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

Section 4.9 Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) none of the GeoPharma Entities has incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) no GeoPharma
Entity has declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) no GeoPharma Entity
has issued any equity securities to any

 

15



--------------------------------------------------------------------------------

officer, director or Affiliate, except pursuant to existing Company stock option
plans. The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Purchased
Securities contemplated by this Agreement or as set forth on Schedule 4.9, no
event, liability or development has occurred or exists with respect to the
Company or any other GeoPharma Entity or their respective business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.

Section 4.10 Litigation. Except as set forth in the Schedule of Exceptions,
there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the GeoPharma Entities, threatened
against or affecting any GeoPharma Entity or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Purchased Securities
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. No GeoPharma Entity, nor any
director or officer thereof, is or has been the subject of any Action which has
resulted in a final judgment involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of each GeoPharma Entity there is not
pending or contemplated, any investigation by the Commission involving the
Company or any other GeoPharma Entity or any current or former director or
officer of the Company or any such GeoPharma Entity. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any other GeoPharma Entity under
the Exchange Act or the Securities Act.

Section 4.11 Labor Relations. No material labor dispute exists or, to the
knowledge of the GeoPharma Entities, is imminent with respect to any of the
employees of any GeoPharma Entity which could reasonably be expected to result
in a Material Adverse Effect. None of the employees of any GeoPharma Entity is a
member of a union that relates to such employee’s relationship with such
GeoPharma Entity, no GeoPharma Entity is a party to a collective bargaining
agreement, and each GeoPharma Entity believes that its relationships with its
employees are good. No executive officer, to the knowledge of each GeoPharma
Entity, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject any GeoPharma Entity
to any liability with respect to any of the foregoing matters. Each of the
GeoPharma Entities is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.12 Compliance. No GeoPharma Entity (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by such GeoPharma
Entity under), nor has any GeoPharma Entity

 

16



--------------------------------------------------------------------------------

received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), arising out of
any existing agreements or as a result of this Agreement and the related
Transaction Documents, (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.

Section 4.13 Regulatory Permits. Each of the GeoPharma Entities possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and no GeoPharma Entity has received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

Section 4.14 Title to Assets. Each of the GeoPharma Entities has good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of such GeoPharma Entity, in each case free and clear of all Liens,
except for (i) Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by such GeoPharma Entity and (ii) Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by such
GeoPharma Entity are held by them under valid, subsisting and enforceable leases
with which such GeoPharma Entity is in compliance in all material respects.

Section 4.15 Patents and Trademarks. Each of the GeoPharma Entities has, or has
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). No GeoPharma Entity
has received a notice (written or otherwise) that any of the Intellectual
Property Rights used by such GeoPharma Entity violates or infringes upon the
rights of any Person. To the knowledge of the GeoPharma Entities, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. Each
GeoPharma Entity has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.16 Insurance. Each of the GeoPharma Entities is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which such GeoPharma
Entity are engaged, including, but not limited to, directors and officers
insurance coverage at least equal to the aggregate Subscription Amount. No
GeoPharma Entity has any reason to believe that it will not

 

17



--------------------------------------------------------------------------------

be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

Section 4.17 Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of any GeoPharma Entity and,
to the knowledge of the Company, none of the employees of any GeoPharma Entity
is presently a party to any transaction with any GeoPharma Entity (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of such GeoPharma Entity, any entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner, in each case in excess of $100,000 other than for
(i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of such GeoPharma Entity and
(iii) other employee benefits, including stock option agreements under any stock
option plan of such GeoPharma Entity.

Section 4.18 Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. Each of the GeoPharma Entities
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Each of the GeoPharma Entities has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s (or any other GeoPharma Entity’s) internal
control over financial reporting (as such term is defined in the Exchange Act)
that has materially affected, or is reasonably likely to materially affect, the
Company’s (or, as applicable, any other GeoPharma Entity’s) internal control
over financial reporting.

Section 4.19 Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by any GeoPharma Entity to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement or the other
Transaction Documents. The Investor shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents.

 

18



--------------------------------------------------------------------------------

Section 4.20 Private Placement. Assuming the accuracy of the Investor
representations and warranties set forth in Article 5, no registration under the
Securities Act is required for the offer and sale of the Purchased Securities by
the Company to the Investor as contemplated hereby. The issuance and sale of the
Purchased Securities hereunder will not contravene the rules and regulations of
the Trading Market.

Section 4.21 Investment Company. None of the GeoPharma Entities is, and
immediately after receipt of payment for the Securities will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Each of the GeoPharma Entities shall conduct
its business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

Section 4.22 Registration Rights. Other than the rights of the Investor
hereunder, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company or any
other GeoPharma Entity, other than registration statements which have already
been filed and declared effective by the SEC.

Section 4.23 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

Section 4.24 Application of Takeover Protections. The Company and each
applicable GeoPharma Entity and its respective board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
(or such GeoPharma Entity’s) articles or certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investor as a result of the Investor and the
GeoPharma Entities fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company’s issuance of the Purchased Securities and the Investor’s ownership of
the Purchased Securities.

Section 4.25 Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms, on behalf of itself and each GeoPharma Entity, that neither it
nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information. The Company and each GeoPharma
Entity

 

19



--------------------------------------------------------------------------------

understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure furnished by or on behalf of the Company and each GeoPharma Entity to
the Investor regarding the Company or such GeoPharma Entity, its business and
the transactions contemplated hereby, including the SEC Reports and the
Disclosure Schedules to this Agreement, is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases and
the SEC Reports filed or disseminated by the Company (or any applicable
GeoPharma Entity) during the twelve months preceding the date of this Agreement
taken as a whole do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company and each GeoPharma Entity
acknowledges and agrees that the Investor is not making and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Article 5 below.

Section 4.26 No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Article 5, neither the GeoPharma
Entities nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Purchased Securities to be integrated with prior offerings
by the Company or any other GeoPharma Entity for purposes of (i) the Securities
Act which would require the registration of any such securities under the
Securities Act, or (ii) any applicable shareholder approval provisions of any
Trading Market on which any of the securities of the Company are listed or
designated.

Section 4.27 Solvency. Based on the consolidated financial condition of the
Company (including its consolidated Subsidiaries) as of the Closing Date, after
giving effect to the receipt by the Company of the proceeds from the sale of the
Purchased Securities hereunder, (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted, including its capital needs, taking into account the
particular capital requirements of the business conducted by the Company and the
GeoPharma Entities, and projected capital requirements and capital availability
thereof; and (iii) the current cash flow of the Company and the GeoPharma
Entities, together with the proceeds the Company and the GeoPharma Entities
would receive, were it to liquidate all of its respective assets, after taking
into account all anticipated uses of the cash, would be sufficient to pay all
amounts on or in respect of its liabilities when such amounts are required to be
paid. Neither the Company nor any GeoPharma Entity intends to incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). Neither the Company
nor any GeoPharma Entity has any knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. Schedule 4.27 sets forth as of the date thereof all outstanding
secured and unsecured Indebtedness of the Company and each of the GeoPharma
Entities, or for which any GeoPharma Entity or Affiliate has commitments. No
GeoPharma Entity is in default with respect to any Indebtedness.

 

20



--------------------------------------------------------------------------------

Section 4.28 Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, each GeoPharma Entity has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and no GeoPharma Entity has any knowledge of a tax deficiency which has
been asserted or threatened against any GeoPharma Entity.

Section 4.29 No General Solicitation. Neither the Company nor any of the
GeoPharma Entities nor any person acting on behalf of the Company or any of such
GeoPharma Entities has offered or sold any of the Purchased Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Investor and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

Section 4.30 Foreign Corrupt Practices. No GeoPharma Entity, nor to the
knowledge of the GeoPharma Entities, any agent or other person acting on behalf
of the GeoPharma Entities, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by any GeoPharma Entity (or made by any
person acting on its behalf of which any GeoPharma Entity is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

Section 4.31 Accountants. The Company’s accounting firm is set forth on Schedule
4.31 of the Disclosure Schedule. To the knowledge and belief of the Company,
such accounting firm (i) is a registered public accounting firm as required by
the Exchange Act and (ii) shall express its opinion with respect to the
financial statements to be included in the Company’s Annual Report on Form
10-KSB for the year ending March 31, 2008.

Section 4.32 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company or any GeoPharma Entity to arise, between the Company or such GeoPharma
Entity and the accountants and lawyers formerly or presently employed by the
Company or such GeoPharma Entity which could affect the Company’s or such
GeoPharma Entity’s ability to perform any of its obligations under any of the
Transaction Documents, and the Company and each GeoPharma Entity is current with
respect to any fees owed to its accountants and lawyers.

Section 4.33 Acknowledgment Regarding Investor’s Purchase of Securities. The
Company and each GeoPharma Entity acknowledges and agrees that the Investor is
acting solely in the capacity of an arm’s-length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company and
each GeoPharma Entity further acknowledges that the Investor is not acting as a
financial advisor or fiduciary of the Company or any such GeoPharma Entity (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Investor or

 

21



--------------------------------------------------------------------------------

any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investor’s purchase of the Purchased Securities. The Company and each GeoPharma
Entity further represents to the Investor that the Company’s (and such GeoPharma
Entity’s) decision to enter into this Agreement and the other Transaction
Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company (and each GeoPharma Entity) and
its representatives.

Section 4.34 Acknowledgement Regarding Investor’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company and each GeoPharma Entity (i) that
the Investor has not been asked by the Company or any such GeoPharma Entity to
agree, nor has the Investor agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Purchased Securities for any
specified term; (ii) that past or future open market or other transactions by
the Investor, including Short Sales, and specifically including, without
limitation, Short Sales or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly traded securities; (iii) that the
Investor, and counter-parties in “derivative” transactions to which the Investor
is a party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iv) that the Investor shall not be deemed to have any
affiliation with or control over any arm’s-length counter-party in any
“derivative” transaction. The Company and each GeoPharma Entity further
understands and acknowledges that (a) the Investor may engage in hedging
activities at various times during the period that the Purchased Securities are
outstanding, including, without limitation, during the periods that the value of
the Conversion Shares deliverable with respect to the Notes are being determined
and (b) such hedging activities (if any) could reduce the value of the existing
shareholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company and each GeoPharma Entity
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

Section 4.35 Regulation M Compliance. Neither the Company nor any other
GeoPharma Entity has, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Purchased Securities, (ii) sold, bid
for, purchased, or, paid any compensation for soliciting purchases of, any of
the Purchased Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company or any other GeoPharma Entity.

Section 4.36 FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any other GeoPharma Entity, such product is being manufactured, packaged,
labeled, tested, distributed, sold and/or marketed by the Company in compliance
with all applicable requirements under FDCA and similar laws, rules and
regulations relating to registration, investigational use, premarket clearance,
licensure, or application

 

22



--------------------------------------------------------------------------------

approval, good manufacturing practices, good laboratory practices, good clinical
practices, product listing, quotas, labeling, advertising, record keeping and
filing of reports, except where the failure to be in compliance would not have a
Material Adverse Effect. There is no pending, completed or, to the knowledge of
the Company or any other GeoPharma Entity, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any other GeoPharma
Entity, and neither the Company nor any other GeoPharma Entity has received any
notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any product, (iii) imposes a
clinical hold on any clinical investigation by the Company or any GeoPharma
Entity, (iv) enjoins production at any facility of the Company or any GeoPharma
Entity, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company or any GeoPharma Entity, or (vi) otherwise alleges
any violation of any laws, rules or regulations by the Company or any GeoPharma
Entity, and which, either individually or in the aggregate, would have a
Material Adverse Effect. The properties, business and operations of the Company
each other GeoPharma Entity has been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA. Neither the Company nor any other GeoPharma Entity has been informed by the
FDA that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company or any other GeoPharma Entity, nor has the FDA expressed any concern as
to approving or clearing for marketing any product being developed or proposed
to be developed by the Company or any other GeoPharma Entity.

Section 4.37 Form S-3 Eligibility. The Company is eligible to register the
resale of the Securities for resale by the Investor on Form S-3 promulgated
under the Securities Act.

Section 4.38 Employee Benefit Plans.

(a) Except as set forth in the Schedule of Exceptions, (i) neither the Company
nor any other GeoPharma Entity maintains or contributes to or has any obligation
to contribute to, or have any direct or indirect liability, whether contingent
or otherwise, with respect to any plan, program, agreement, arrangement or
commitment which is an employment, consulting or deferred compensation
agreement, or an executive compensation, incentive bonus or other bonus,
employee pension, profit-sharing, savings, retirement, stock option, stock
purchase, severance pay, life, health, disability or accident insurance plan, or
vacation, or other employee benefit plan, program, arrangement, agreement or
commitment, whether or not subject to ERISA (as defined below) (including any
funding mechanism now in effect or required in the future as a result of the
transaction contemplated by this Agreement or otherwise), whether oral or
written (individually a “Plan,” and collectively, the “Plans”); and (ii) neither
the Company nor any other GeoPharma Entity nor any person who would be
considered a single employer with the Company pursuant to Section 414(b), (c),
(m) or (o) of the Code (as defined below) maintains or contributes to, or has
had during the preceding six years maintained or contributed to, or has had
during such period the obligation to maintain or contribute,

 

23



--------------------------------------------------------------------------------

or may have any liability with respect to, any Plan subject to Title IV of ERISA
or Section 412 of the Code or any “multiple employer plan” within the meaning of
the Code or ERISA. No Plan is (i) a nonqualified deferred compensation
retirement plan, contract or arrangement; (ii) a qualified defined contribution
plan (as defined in Section 3(34) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), or Section 414(i) of the Internal Revenue Code of
1986, as amended (the “Code”)); (iii) a qualified defined benefit plan (as
defined in Section 3(35) of ERISA or Section 414(j) of the Code); or (iv) an
employee welfare benefit plan (as defined in Section 3(1) of ERISA).

(b) To the extent required (either as a matter of law or to obtain the intended
tax treatment and tax benefits), all employee benefit plans (as defined in
Section 3(3) of ERISA), which any GeoPharma Entity maintains or to which it
contributes, comply in all material respects with the requirements of ERISA and
the Code. With respect to the Plans, (i) all required contributions which are
due have been made and a proper accrual has been made for all contributions due
in the current fiscal year; (ii) there have been no prohibited transactions (as
defined in Section 406 of ERISA or Section 4975 of the Code) and (iii) no event
has occurred in connection with which any GeoPharma Entity or any Plan could be
subject to any material liability under ERISA, the Code or otherwise.

(c) Neither the Company nor any other GeoPharma Entity contributes (and has not
ever contributed or had any obligation to contribute) to any multi-employer
plan, as defined in Section 3(37) of ERISA. No GeoPharma Entity has any actual
or potential liabilities under Section 4201 of ERISA for any complete or partial
withdrawal from a multi-employer plan. Neither the Company nor any other
GeoPharma Entity has any actual or potential liability for death or medical
benefits after separation from employment, other than (i) death benefits under
the employee benefit plans or programs (whether or not subject to ERISA) set
forth in the Schedule of Exceptions and (ii) health care continuation benefits
described in Section 4980B of the Code.

(d) To the knowledge of the Company and the GeoPharma Entities, neither the
Company nor any other GeoPharma Entity nor any of its directors, officers,
employees or other “fiduciaries,” as such term is defined in Section 3(21) of
ERISA, has committed any breach of fiduciary responsibility imposed by ERISA or
any other applicable law with respect to the Plans which would subject the
Company or any GeoPharma Entity or any of its respective directors, officers or
employees to any liability under ERISA or any applicable law.

(e) Neither the Company nor any other GeoPharma Entity has incurred any
liability for any tax or civil penalty or any disqualification of any employee
benefit plan (as defined in Section 3(3) of ERISA) imposed by Sections 4980B and
4975 of the Code and Part 6 of Title I and Section 502(i) of ERISA.

Section 4.39 Product Liability Claims. All products manufactured, distributed or
sold by or on behalf of the Company or any other GeoPharma Entity were
merchantable, free from defects in design, specifications, processing,
manufacture, material or workmanship, and suitable for the purpose for which
they were intended. Neither the Company nor any other GeoPharma

 

24



--------------------------------------------------------------------------------

Entity has incurred any uninsured or insured Product Liability, or received a
claim based upon alleged Product Liability, and no basis for any such claim
exists. Neither the Company nor any other GeoPharma Entity has any liability or
obligation with respect to any Product Liability, whether or not heretofore
asserted, or product recall. The Company and each GeoPharma Entity has
maintained complete and accurate complaint histories regarding the Company’s and
such GeoPharma Entity’s products.

Section 4.40 Outstanding Borrowing. The Schedule of Exceptions sets forth the
amount of all indebtedness of the Company and each GeoPharma Entity as of the
date hereof, the liens that relate to such indebtedness and that encumber the
Company and such GeoPharma Entity’s assets and the name of each lender thereof.
No holder of indebtedness of the Company or any other GeoPharma Entity is
entitled to any voting rights in any matters voted upon by the holders of the
Common Stock.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor represents and warrants to the Company for itself as follows:

Section 5.1 Authorization. The Investor has full power and authority to enter
into and perform under this Agreement in accordance with its terms. This
Agreement has been duly authorized by all necessary action on the part of the
Investor, has been duly executed and delivered by each the Investor, and is the
valid and binding agreement of the Investor and is enforceable against the
Investor in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and to judicial
limitations on the remedy of specific enforcement and other equitable remedies.

Section 5.2 Purchase Entirely for Own Account. This Agreement is made with the
Investor in reliance upon the Investor’s representation to the Company, which by
the Investor’s execution of this Agreement the Investor hereby confirms, that
the Purchased Securities will be acquired for investment for the Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same.
By executing this Agreement, the Investor further represents that the Investor
does not have any contract, undertaking, agreement or arrangement with any
third-party to sell, transfer or grant participations to such third-party or to
any third-person, with respect to any of the Purchased Securities.

Section 5.3 Reliance Upon Investor’s Representations; Restrictions on Resale.
The Investor understands that none of the Notes or Conversion Shares have been
registered under the Securities Act or any state securities laws by reason of
their contemplated issuance in transactions exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act and applicable state securities
laws, and that the reliance of the Company and others upon these exemptions is
predicated in part upon this representation by the Investor. The Investor
further understands that the Notes and the Conversion Shares may not be
transferred or resold without (i) registration

 

25



--------------------------------------------------------------------------------

under the Securities Act and any applicable state securities laws, or (ii) an
exemption from the requirements of the Securities Act and applicable state
securities laws. The Investor also understands that any Conversion Shares will
be issued without prior registration thereof under the Securities Act or
applicable state securities laws in reliance upon Section 4(2) of the Securities
Act and transactional exemptions from registration under applicable state
securities laws based upon appropriate representations of the Investor. As such,
the Conversion Shares will be subject to transfer restrictions similar to
restrictions applicable to the Convertible Notes. The Investor understands
(i) that an exemption from such registration is not presently available pursuant
to Rule 144 promulgated under the Securities Act by the SEC and (ii) that in any
event the Investor may not sell any securities acquired hereunder pursuant to
Rule 144 prior to the expiration of a one-year period (or such shorter period as
the Commission may hereafter adopt) after the Investor has acquired such
securities. The Investor understands that any sales pursuant to Rule 144 can be
made only in full compliance with the provisions of Rule 144.

Section 5.4 Receipt of Information. The Investor represents that the Company has
provided the Investor at a reasonable time prior to the execution of this
Agreement sufficient opportunity to ask questions and receive answers from the
Company’s management concerning the Company’s business, management and financial
affairs and the terms and conditions of the offering of the Purchased Securities
and the Conversion Shares and to obtain any additional information (which the
Company possesses or can acquire without unreasonable effort or expense) as may
be necessary to verify the accuracy of information furnished to the Investor.
The Investor has reviewed the representations concerning the Company contained
in this Agreement. The foregoing, however, does not limit or modify the
representations and warranties of the Company in this Agreement or the right of
the Investor to rely thereon.

Section 5.5 Investment Experience. The Investor represents that it is
experienced in evaluating and investing in securities of companies in the
development stage and acknowledges that it is able to fend for itself, can bear
the economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Notes and the Conversion Shares. If other than an
individual, Investor also represents it has not been organized for the purpose
of acquiring the Notes and Conversion Shares.

Section 5.6 Accredited Investor. The Investor is an “accredited investor” within
the meaning of SEC Rule 501 of Regulation D promulgated under the Act, as
presently in effect.

Section 5.7 Legends. To the extent applicable, each certificate or other
document evidencing any of the Purchased Securities shall be endorsed with the
legends set forth below, and the Investor covenants that, except to the extent
such restrictions are waived by the Company, the Investor shall not transfer the
shares represented by any such certificate without complying with the
restrictions on transfer described in the legends endorsed on such certificate:

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH

 

26



--------------------------------------------------------------------------------

RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”

The Company shall make a notation regarding the restrictions on transfer of the
Conversion Shares or other Purchased Securities in its books and the Conversion
Shares and other Purchased Securities shall be transferred on the books of the
Company only if transferred or sold pursuant to an effective registration
statement under the Securities Act covering the securities to be transferred or
an opinion of counsel reasonably satisfactory to the Company that such
registration is not required; provided, however, that (i) the Company will not
require opinions of counsel for transactions made pursuant to Rule 144 except in
unusual circumstances and (ii) the Company will not require opinions of counsel
for transfers to affiliated entities managed by the same manager or managing
partner or management company, or managed by an entity controlling, controlled
by or under common control with such manager, managing partner or management
company so long as the transferor certifies in writing to the Company that the
transferor is not receiving any consideration in connection with the transfer
and so long as the transferee will be subject to the terms of these restrictions
to the same extent as if such transferee were an original Investor hereunder.

ARTICLE VI

COVENANTS

The Company covenants and agrees, on behalf of itself and each GeoPharma Entity,
that for so long as any Notes remain outstanding:

Section 6.1 SEC Reports and Other Company Updates. The Company shall furnish to
the Investor:

(a) promptly after filing with the SEC, all SEC Reports filed by the GeoPharma
Entities, which SEC Reports shall be filed on a timely basis; provided, however,
that such SEC Reports shall be deemed to be filed on a timely basis if the
Company has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of such extension. Such SEC Reports
shall comply in all material respects with the requirements of the Securities
Act and the Exchange Act, as applicable, and none of the SEC Reports, when
filed, shall contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(b) promptly after the preparation thereof, any annual or quarterly financial
statements or reports of the GeoPharma Entities to the extent such financial
statements are not included or otherwise incorporated into such SEC Reports,

(c) promptly after receipt by the Company of notice thereof, notice of all
actions, suits, claims, proceedings, investigations and inquiries that could
have a Material Adverse Effect; and

 

27



--------------------------------------------------------------------------------

(d) promptly, from time to time, such other information regarding the business,
financial condition, operations, property or affairs of the Company and its
subsidiaries as the Investor may reasonably request.

Section 6.2 Inspection, Consultation and Advice. The GeoPharma Entities shall
permit the Investor and such persons as the Investor may designate, at the
Investor’s expense, upon reasonable notice and at such times as the Investor may
reasonably request to visit and inspect any of the properties of the Company,
examine its books and records (including without limitation product complaint
histories and related information) and take copies and extracts therefrom,
discuss the affairs (including, without limitation, operations and relations
with suppliers), finances and accounts of the Company with its officers,
employees and public accountants (and the Company hereby authorizes said
accountants to discuss with the Investor and any such designees such affairs,
finances and accounts), and consult with the management of the Company as to
such affairs, finances and accounts of the Company and its subsidiaries, all at
reasonable times and upon reasonable notice.

Section 6.3 Transactions with Affiliates. Except for transactions contemplated
by this Agreement or as otherwise approved by a majority of the disinterested
directors on the Company’s Board of Directors, the Company shall not enter into
any transaction with any director, officer, employee or holder of more than 5%
of the outstanding capital stock of the Company, any member of the family of any
such person, or any corporation, partnership, trust or other entity in which any
such person, or member of the family of any such person, is a director, officer,
trustee, partner or holder of more than 5% of the outstanding capital stock
thereof, except for transactions on customary terms related to such person’s
employment or service as a director of the Company. Except as specifically
disclosed on Schedule 6.3 attached hereto, the Company shall not use any
proceeds of Purchased Securities to make distributions or loans to any
shareholders of the Company or repay existing indebtedness for borrowed money
obligations.

Section 6.4 Conditions to Closing. The Company shall use best efforts to cause
the conditions set forth in Article 8 to be satisfied with respect to the
Closing as soon as practicable.

Section 6.5 Reserve for Shares. The Company shall at all times reserve and keep
available such number of its duly authorized but unissued shares of Common Stock
as is necessary to comply with the terms of this Agreement and the Convertible
Notes and Conversion Shares. The Company shall at all times reserve and keep
available out of its duly authorized but unissued shares of Common Stock such
number of its duly authorized shares of Common Stock as is necessary to comply
with the terms of this Agreement, the Articles of Incorporation, as amended, and
the Conversion Shares. If at any time the number of shares of authorized but
unissued Common Stock are not sufficient to comply with the terms of this
Agreement, the Convertible Notes, and the Conversion Shares, the Company will
promptly take such corporate action as may be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares of
Common Stock as are sufficient for such purpose. The Company will obtain any
authorization, consent, approval or other action by or make any filing with any
court or administrative body that may be required under applicable securities
laws in connection with the issuance of any shares issued by it in order to
comply with the terms of this Agreement, the Convertible Notes, and the
Conversion Shares.

 

28



--------------------------------------------------------------------------------

Section 6.6 Compliance with Law. The Company will conduct its business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations, the
failure to comply with which would have a Material Adverse Effect.

Section 6.7 Board of Directors Meetings. The Company shall use its best efforts
to ensure that meetings of its Board of Directors are held at least four
(4) times each year and at least once each quarter.

Section 6.8 Use of Proceeds. The Company shall use the cash proceeds of the
Purchased Securities for the Company’s working capital needs and such other
purposes as specified in Section 2.4 above and, except as provided in
Section 2.4, shall not use such proceeds for the satisfaction of any portion of
the Company’s debt (other than payment of trade payables in the ordinary course
of the Company’s business and prior practices), or to redeem any Common Stock or
Common Stock Equivalents or to settle any outstanding litigation.

Section 6.9 Certain Actions Requiring Investor Approval. The Company shall not,
without a vote or the written consent of the Investor, for so long as any of the
Notes or any of the Purchased Securities remain outstanding:

(a) reduce the strike price of any warrant, option or other security convertible
into the Company’s Common Stock;

(b) apply any of any GeoPharma Entity’s assets to the redemption, retirement,
purchase or acquisition of, or dividends on, any shares of any class of equity
or preferred security of the Company;

(c) issue any equity securities of any Subsidiary or Affiliate of the Company;

(d) pay any dividends on the Company’s Common Stock;

(e) redeem any series of the Company’s preferred stock (or any preferred stock
of any other GeoPharma Entity) using cash or shares prior to the stated maturity
of such preferred stock; or

(f) change the interest rate, conversion price, conversion ratio, stated
principal amount, maturity date, method of interest payment, or any other
economic term of any series of preferred stock of the Company or any other
GeoPharma Entity.

Section 6.10 Subsidiaries. The Company will not, nor will it permit any other
GeoPharma Entity to, form or acquire any person which would thereby become a
Subsidiary or Affiliate of the Company except for any such formation or
acquisition to which the Investor has given its written consent and except to
the extent such person is or, in the case of a formed person, will be, engaged
in the businesses engaged in by the Company or any other GeoPharma Entity and
immediately after such formation or acquisition (i) the equity interests of the
acquired or formed person are pledged to the Investor, and (ii) such person
enters into documents requested by the Investor to provide that such person
shall be obligated to repay the Notes and

 

29



--------------------------------------------------------------------------------

other amounts payable under the Transaction Documents, and to grant to the
Investor a first priority security interest (and to perfect such interest)
subject to no other Liens, in the assets of such person.

Section 6.11 Participation in Future Financings.

(a) From the date hereof until the date that the Notes are no longer
outstanding, and subject to the rights granted to the purchasers pursuant to
Section 4.13 of that certain Securities Purchase Agreement, dated as of March 5,
2004 (the “Midsummer Purchase Agreement”), the Company will not, directly or
indirectly (whether through its Subsidiaries, Affiliates or otherwise), offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
or its Subsidiaries’ Common Stock or Common Stock Equivalents, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”).

(b) From the date hereof until the date that the Notes are no longer
outstanding, the Company will not, directly or indirectly (whether through its
Subsidiaries, Affiliates or otherwise), effect any Subsequent Placement, unless
the Company shall have first complied with Section 4.13 of the Midsummer
Purchase Agreement and the requirements of this Section 6.11(b):

(i) The Company shall deliver to the Investor a written notice (the “Offer”) of
any proposed or intended issuance or sale or exchange of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer shall
(w) identify and describe the Offered Securities, (x) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the Persons or entities to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with each Investor the full amount of such Offered
Securities upon the same price and other terms and conditions upon which they
are to be issued, sold or exchanged.

(ii) To accept an Offer, the Investor must deliver a written notice to the
Company prior to the end of the five (5) Business Day period of the Offer,
setting forth the Investor’s election to purchase the Offered Securities (the
“Notice of Acceptance”). If the Investor does not deliver such a written notice
by the end of such five (5) Business Day period, then Investor shall be deemed
to have rejected the Offer.

(iii) The Company shall have at least ten (10) Business Days from the expiration
of the period set forth in Section 6.11(b)(ii) above to issue, sell or exchange
all or any part of such Offered Securities as to which a Notice of

 

30



--------------------------------------------------------------------------------

Acceptance has not been given by the Investor (the “Refused Securities”), but
only to the offerees described in the Offer and only upon terms and conditions
(including, without limitation, number and price of shares, unit prices and
interest rates, as applicable), taken as a whole, that are not more favorable to
the acquiring Person or Persons or less favorable to the Company than those set
forth in the Offer.

(iv) Upon the closing of the issuance, sale or exchange of the Offered
Securities, the Investor shall acquire from the Company, and the Company shall
issue to the Investor, the number or amount of Offered Securities specified in
the Notice of Acceptance upon the terms and conditions specified in the Offer.
The purchase by the Investor of any Offered Securities is subject in all cases
to the preparation, execution and delivery by the Company and the Investor of a
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Investor, the Company and their respective counsel.
Notwithstanding anything to the contrary contained in this Agreement, if the
Company does not consummate the closing of the issuance, sale or exchange of the
Refused Securities within ten (10) Business Days of the expiration of the period
set forth in Section 6.11(b)(ii) or if the terms of the Offer or the amount of
the Offered Securities shall change prior to such closing, the Company shall
provide the Investor with a second Offer setting forth the new terms of the
Offered Securities, and the Investor shall have the same rights of participation
with respect to such revised Offer as set forth in this Section 6.11(b).

(v) The Company and the Investor agree that if the Investor elects to
participate in the Offer, (x) neither the agreement regarding the Subsequent
Placement (the “Subsequent Placement Agreement”) with respect to such Offer nor
any other transaction documents related thereto (collectively, the “Subsequent
Placement Documents”) shall include any term or provision whereby the Investor
shall be required to agree to any restrictions in trading as to any securities
of the Company owned by the Investor prior to such Subsequent Placement, and
(y) any registration rights set forth in such Subsequent Placement Documents
shall be similar in all material respects to the registration rights contained
in the Registration Rights Agreement entered into in connection herewith.

(vi) Notwithstanding anything to the contrary in this Section 6.11 and unless
otherwise agreed to by Investor, the Company shall either confirm in writing to
the Investor that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Investor will not be
in possession of material non-public information, by the 19th Business Day
following delivery of the Offer. If by the 19th Business Day following delivery
of the Offer no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by the Investor, such transaction shall be
deemed to have been abandoned and the Investor shall not be deemed to be in
possession of any material, non-public information with respect to the Company.
Should the

 

31



--------------------------------------------------------------------------------

Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide the Investor with another Offer and the
Investor will again have the right of participation set forth in this
Section 6.11. The Company shall not be permitted to deliver more than one such
Offer to the Investor in any sixty (60) day period.

(vii) Any Offered Securities not acquired by the Investor or other Persons in
accordance with this Section 6.11(b) above may not be issued, sold or exchanged
until they are again offered to the Investor under the procedures specified in
this Agreement.

(c) Notwithstanding anything in this Agreement to the contrary, the restrictions
contained in paragraph (b) of this Section 6.11 shall not apply to the issuance
of Common Stock (A) pursuant to any Exempt Issuance (provided that such exercise
or conversion occurs in accordance with the terms thereof, without amendment or
modification, and that the applicable exercise or conversion price or ratio is
described in such schedule) or otherwise pursuant to any employee benefit plan
described in Section 4.38 above or hereafter adopted by the Company and approved
by its shareholders, (B) pursuant to a bona fide firm commitment underwritten
public offering with a nationally recognized underwriter (excluding any equity
lines) in an aggregate offering amount greater than $15,000,000, or (C) in
connection with a bona fide joint venture, acquisition, merger, strategic
partnership, or strategic alliance the primary purpose of which is not to raise
cash.

Section 6.12 Transfer Restrictions.

(a) The Conversion Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Conversion Shares
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Investor or in connection with a pledge as
contemplated in Section 6.12(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Conversion Shares
under the Securities Act. As a condition of transfer of Conversion Shares other
than pursuant to an effective registration statement or Rule 144, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights of an Investor under this Agreement and the Registration
Rights Agreement.

(b) The Investor agrees to the imprinting, so long as is required by this
Section 6.12, of a legend on any of the Conversion Shares in the following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,

 

32



--------------------------------------------------------------------------------

AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that the Investor may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Conversion Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, the Investor may transfer pledged or secured Conversion
Shares to the pledgees or secured parties. Such a pledge or transfer would not
be subject to approval of the Company, and no legal opinion of legal counsel of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the Investor’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Conversion Shares may reasonably request in connection with
a pledge or transfer of the Conversion Shares, including, if the Conversion
Shares are subject to registration pursuant to the Registration Rights
Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of Selling Shareholders
thereunder.

(c) Certificates evidencing the Conversion Shares shall not contain any legend
(including the legend set forth in Section 6.12(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Conversion Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company (or its counsel) shall have issued a legal opinion
to its transfer agent (if required by the transfer agent) to effect the removal
of the legend hereunder. If all or any portion of a Note is converted or
exercised (as applicable) at a time when there is an effective registration
statement to cover the resale of the Conversion Shares, or if such Conversion
Shares may be sold under Rule 144(k) or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Conversion Shares shall be issued free of all legends. The Company agrees
that following the effective date of the Registration Statement or at such

 

33



--------------------------------------------------------------------------------

time as such legend is no longer required under this Section 6.12(c), it will,
no later than seven Trading Days following the delivery by the Investor to the
Company or the Transfer Agent of a certificate representing Conversion Shares,
as applicable, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to the Investor a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer set
forth in this Section. Certificates for Conversion Shares subject to legend
removal hereunder shall be transmitted by the transfer agent to the Investor by
crediting the account of the Investor’s prime broker with the Depository Trust
Company System.

(d) In addition to the Investor’s other available remedies, the Company shall
pay to the Investor, in cash, as liquidated damages and not as a penalty, for
each $1,000 of Conversion Shares (based on the VWAP of the Common Stock on the
date such Conversion Shares are submitted to the transfer agent) delivered for
removal of the restrictive legend and subject to Section 6.12(c), $10 per
Trading Day (increasing to $20 per Trading Day 5 Trading Days after such damages
have begun to accrue) for each Trading Day after the second Trading Day
following the Legend Removal Date until such certificate is delivered without a
legend. Nothing herein shall limit the Investor’s right to pursue actual damages
for the Company’s failure to deliver certificates representing any Conversion
Shares as required by the Transaction Documents, and the Investor shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

(e) The Investor agrees that the removal of the restrictive legend from
certificates representing Conversion Shares as set forth in this Section 6.12 is
predicated upon the Company’s reliance that the Investor will sell any
Conversion Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Conversion Shares are sold pursuant to a
Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein.

Section 6.13 Securities Law Disclosure; Publicity. The Company shall, by 12:00
p.m. (New York City time) on the fourth Trading Day following the date hereof
(or such shorter time period as shall be required by Form 8-K or otherwise
agreed to by the parties), issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby and attaching the
applicable Transaction Documents as exhibits thereto. The Company and the
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor the
Investor shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Investor, or without the prior consent of the Investor, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not include the name of the Investor in any filing
with the Commission or any regulatory agency or Trading Market, without the
prior written consent of the Investor, except (i) as required by federal
securities law in

 

34



--------------------------------------------------------------------------------

connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Investor with prior notice of such disclosure
permitted under this clause (ii).

Section 6.14 Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the offering described herein as required under Regulation D
and to provide a copy thereof, promptly upon request of the Investor. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Notes and
Conversion Shares for, sale to the Investor at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of the Investor.

Section 6.15 Reservation and Listing of Shares.

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents (including any and all Conversion Shares as shall be issuable under
the Amended and Restated Note or any other Subsequent Notes or other securities
convertible into shares of Common Stock hereunder).

(b) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Investor evidence of such listing, and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market; provided that
such listing shall include any additional shares that may be issuable under the
Note as a result of any adjustments to the Conversion Price that would affect
the number of Conversion Shares issuable to the Investor.

Section 6.16 Limitation on Indebtedness. None of the GeoPharma Entities shall
incur, create, issue, assume or suffer to exist any Indebtedness, except (a) any
obligations arising under this Agreement, (b) Indebtedness existing on the date
of this Agreement and disclosed on Schedule 4.40 hereto, but not including any
extension or refinancing thereof, (c) Indebtedness secured by Liens permitted
under this Agreement (which shall include purchase money security interests),
(d) additional Indebtedness in an amount not to exceed the amount by which the
Company’s Current Assets exceed the Company’s Total Debt, in each case as such
amounts are reflected in the Company’s financial statements contained in its
Quarterly Report on Form 10-Q or Annual Report on Form 10-K (or any other SEC
Reports that the Company is required to file with the SEC); provided, however,
that any Indebtedness permitted under this Section 6.16(d) shall be subordinated
to any indebtedness of the Company or other GeoPharma Entities to the Investor
arising under this Agreement and the other Transaction Documents and (e) other
Indebtedness expressly consented to in writing by the Investor prior to the
incurrence of such Indebtedness.

 

35



--------------------------------------------------------------------------------

Section 6.17 Security Interest; Consent. Following the payoff of the Wachovia
Facility, and in any event not later than September 1, 2008, the Company shall
grant to the Investor a first priority perfected security interest in and to the
assets of Dynamic Health Products, Inc., a Florida corporation and a wholly
owned subsidiary of the Company (“Dynamic Health”), along with Dynamic Health’s
wholly owned subsidiaries Online Meds Rx, Inc., Herbal Health Products, Inc.,
Dynamic Marketing I, Inc., Pharma Labs Rx, Inc., and Bob O’Leary Health Food
Distributor Co., Inc. (together with Dynamic Health, collectively the “BOSS
Subsidiaries”) and any subsidiaries of any such BOSS Subsidiary; provided,
however, that if the Company extends or refinances the Wachovia Facility in
accordance with the terms set forth in this Agreement beyond August 31, 2008,
the Company shall use commercially reasonable efforts to (i) grant to the
Investor a second priority perfected security interest in and to the assets of
the BOSS Subsidiaries and (ii) enter into an intercreditor agreement by and
between Wachovia and the Investor in connection with the extension of the
Wachovia Facility. In addition, the Investor may request at any time that the
Company use commercially reasonable efforts to obtain, within thirty (30) days
of the receipt of such request, such consent or intercreditor agreement from
Wachovia as shall be necessary for the Company and the BOSS Subsidiaries to
grant to the Investor a security interest in and to the assets of the BOSS
Subsidiaries. Furthermore, if the Investor exercises its option, pursuant to
Section 2.5 hereof, to pay off the Wachovia Facility, the Company shall grant
Investor a first priority perfect security interest in and to the assets of the
BOSS Subsidiaries upon the closing of such purchase of Additional Notes.

Section 6.18 Registration of Additional Shares. The Company shall file a Form
S-3 registration statement with the SEC not later than June 30, 2008, which
registration statement shall register such additional shares of Common Stock as
shall be issuable upon conversion of the Notes or payable as interest or
make-whole payments on the Notes (or conversions thereunder). The Company shall
register as many shares of Common Stock as shall be permitted by the SEC upon
the filing of such registration statement; provided, however, that the Company
shall not be required to register more than the maximum number of Conversion
Shares issuable pursuant to the terms of the Transaction Documents.

Section 6.19 Limitations on Conversion Price. The Conversion Price is not, and
shall not be at any time while any of the Purchased Securities remain
outstanding, higher than the exercise or strike price of any of the Company’s
outstanding Convertible Securities. To the extent that any Convertible Security
is issued with an exercise price lower than the then-current Conversion Price,
the Conversion Price shall be immediately adjusted in the manner specified in
the Amended and Restated Note.

Section 6.20 Restrictions on Intercompany Loans or Other Distributions. No
GeoPharma Entity may transfer cash or loan money (or other similar obligations)
to any of its Subsidiaries or Affiliates, except for (i) any cash raised in
connection with equity financings by such GeoPharma Entity or its Subsidiaries
or Affiliates; provided, however, that such GeoPharma Entity shall have provided
notice to the Investor of the terms of such equity financing; and
(ii) intercompany loans or other transfers in an aggregate amount not to exceed
$2,000,000 (whether in one transaction or a series of transactions) to any
consolidated Subsidiary

 

36



--------------------------------------------------------------------------------

of such GeoPharma Entity for so long as any of the Notes remain outstanding;
provided, however, that neither the Company nor any other GeoPharma Entity may
transfer cash or cash equivalents or loan money to (or create any other monetary
obligations of) any Subsidiary that is not a consolidated Subsidiary of the
Company or the applicable GeoPharma Entity. With respect to the current
intercompany loan between the Company and the BOSS Subsidiaries described in
Schedule 6.20 hereto, the Company agrees to grant a security interest in such
loan to the Investor as of the date hereof.

Section 6.21 Limitations on Acquisitions. After the date hereof and for so long
as any of the Purchased Securities remain outstanding, neither the Company nor
any of the GeoPharma Entities may purchase, acquire, dispose of or otherwise
engage in the acquisition or disposition of any other companies or entities,
whether by merger, acquisition, consolidation, combination or otherwise, without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld.

Section 6.22 Effect of Failure to File SEC Reports. If the Company (or, as
applicable, any other GeoPharma Entity) fails to file any SEC Reports on a
timely basis (or receive a valid extension of such time for filing and
subsequently file any such SEC Reports prior to the expiration of any such
extension), the Investor shall be entitled to receive a 1% penalty per month (or
portion thereof) for which such SEC Reports are not timely filed.

Section 6.23 Current Assets Test. For each quarter beginning with the quarter
ending June 30, 2008, the Company’s Current Assets shall be greater than or
equal to the Company’s Total Debt (the “Current Assets Test”), in each case as
such amounts are reflected in the Company’s financial statements contained in
its Form 10-K, Form 10-Q or any other SEC Reports that the Company is required
to file with the SEC. If the Company fails to satisfy the Current Assets Test as
of the required date for filing such Form 10-K or Form 10-Q, as applicable (the
“Current Assets Test Measurement Date”), the Investor shall have the right to
require the Company to redeem up to $2,000,000 of the principal amount of the
Notes as of such Current Assets Test Measurement Date. In addition, if the
Company’s Total Debt exceeds the Company’s Current Assets by more than
$2,000,000 as of the Current Assets Test Measurement Date, such shortfall shall
constitute an Event of Default under the Notes (the “Current Assets Default”),
in which case the entire outstanding principal amount (including any Accreted
Principal or Make-Whole Amounts) under the Notes shall be due and payable on the
30th day after the occurrence of such Current Assets Default if the Company is
unable to cure such Current Assets Default within such thirty (30) day period.

Section 6.24 Stock Purchase. Within five (5) days of the Closing Date, the
Investor, Jugal K. Taneja and certain other purchasers shall have completed the
transactions contemplated by the Stock Purchase Agreement, whereby such
purchasers shall agree to purchase 373,000 shares of the Company’s Common Stock
(the “Investor Shares”), and 260,384 accompanying warrants at an exercise price
of $5.20 per share (the “Investor Warrants”), from the Investor at a price of
$2.22 per share, together with payment therefor in the aggregate amount of
$828,060.

 

37



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO OBLIGATION OF THE COMPANY

The obligation of the Company to sell Purchased Securities to the Investor at
the Closing is subject to the satisfaction, on or before the Closing, of the
conditions set forth in this Article 7.

Section 7.1 Representations and Warranties. The representations and warranties
contained in Article 5 shall be true, complete and correct as of the date hereof
and, as of the Closing Date as though such representations and warranties had
been made on and as of such date.

Section 7.2 Performance. The Investor shall have performed and complied in all
material respects with all agreements contained herein, and in the agreements,
documents and instruments contemplated hereby which are required to be performed
or complied with by them prior to or at the date of the Closing.

Section 7.3 Required Consents. The Company shall have obtained the written
consent or approval of each person whose consent or approval is required in
connection with this Agreement.

Section 7.4 Litigation. No suit, action or other proceeding shall be pending or,
to the knowledge of Company or any other GeoPharma Entity, threatened by any
third party or by or before any court or governmental agency in which it is
sought to restrain or prohibit or to obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby, and no investigation that might result in any such suit,
action or other proceeding shall be pending or, to the knowledge of the Company,
threatened.

Section 7.5 Legislation. No statute, rule, regulation, order, or interpretation
shall have been enacted, entered or deemed applicable by any domestic or foreign
government or governmental or administrative agency or court which would make
the transactions contemplated by this Agreement illegal.

ARTICLE VIII

CONDITIONS TO THE OBLIGATIONS OF INVESTOR

The obligation of the Investor to purchase the Purchased Securities at the
Closing is subject to the satisfaction, on or before the Closing, of the
conditions set forth in this Article 7.

Section 8.1 Representations and Warranties. The representations and warranties
contained in Article 4 shall be true, complete and correct as of the date hereof
and, as of the Closing Date (as though such representations and warranties had
been made on and as of such date), and the Chief Executive Officer and Chief
Financial Officer of the Company shall have certified to such effect to the
Investor in writing.

Section 8.2 Performance. The Company and each other GeoPharma Entity shall have
performed and complied in all material respects with all agreements contained
herein, and in the agreements, documents and instruments contemplated hereby
which are required to be performed or complied with by it prior to or at the
date of the Closing, and the Chief Executive Officer and

 

38



--------------------------------------------------------------------------------

Chief Financial Officer of the Company shall have certified to the Investor in
writing to such effect and to the further effect that all of the conditions set
forth in this Article 8 have been satisfied.

Section 8.3 All Proceedings to be Satisfactory. All corporate and other
proceedings to be taken by the Company or other GeoPharma Entity in connection
with the transactions contemplated hereby and all documents incident thereto
shall be reasonably satisfactory in form and substance to the Investor and their
counsel, and the Investor and their counsel shall have received all such
counterpart originals or certified or other copies of such documents as they
reasonably may request.

Section 8.4 Supporting Documents.

(a) The Company shall have delivered to the Investor an opinion of counsel in
form and content reasonably satisfactory to the Investor.

(b) The Investor and their counsel shall have received copies of the following
documents:

(i) a certificate of the Secretary of State of the state of incorporation of the
Company and each of its Affiliates dated as of a date within three days prior to
the Closing Date as to the corporate existence of the Company and each of its
Affiliates and listing all documents of the Company and each of its Affiliates
on file with such Secretary of State;

(ii) a certificate of the Secretary of the Company dated the Closing Date and
certifying: (A) the Company’s and each GeoPharma Entity’s then-current Articles
of Incorporation and Bylaws; (B) that attached thereto is a true and complete
copy of all resolutions adopted by the Board of Directors of the Company (and,
as applicable, any other GeoPharma Entity)authorizing the execution, delivery
and performance of this Agreement and the Transaction Documents, and the
issuance, sale and delivery of the Purchased Securities and the Conversion
Shares, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated by this
Agreement and the Transaction Documents; and (C) to the incumbency and specimen
signature of each officer of the Company and, as applicable, any other GeoPharma
Entity executing this Agreement, the Transaction Documents, and any certificate
or instrument furnished pursuant hereto, and a certification by another officer
of the Company and, as applicable, any other GeoPharma Entity as to the
incumbency and signature of the officer signing the certificate referred to in
this subsection (ii); and

(iii) such additional supporting documents and other information with respect to
the operations and affairs of the Company and each other GeoPharma Entity as the
Investor or the Investor’s counsel reasonably may request.

 

39



--------------------------------------------------------------------------------

Section 8.5 Required Consents. The Company shall have obtained the written
consent or approval, in form and substance reasonably satisfactory to the
Investor, of each person whose consent or approval is required in connection
with this Agreement.

Section 8.6 Litigation. No suit, action or other proceeding shall be pending or,
to the knowledge of the Company or any other GeoPharma Entity, threatened by any
third party or by or before any court or governmental agency in which it is
sought to restrain or prohibit or to obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby, and no investigation that might result in any such suit,
action or other proceeding shall be pending or, to the knowledge of Company or
any other GeoPharma Entity, threatened.

Section 8.7 Legislation. No statute, rule, regulation, order, or interpretation
shall have been enacted, entered or deemed applicable by any domestic or foreign
government or governmental or administrative agency or court which would make
the transactions contemplated by this Agreement illegal.

Section 8.8 No Material Adverse Changes. Since the date of this Agreement, no
events shall have occurred or circumstances arisen which are reasonably
expected, individually or in the aggregate, to have or result in a Material
Adverse Effect upon the Company (including its Subsidiaries and Affiliates). The
Company shall fully cooperate as reasonably requested by the Investor to enable
the Investor to determine that this condition has been satisfied.

Section 8.9 Liens. There shall exist as of the Closing no Liens, other than
Permitted Liens, on any assets or properties of the Company.

Section 8.10 Transaction Documents. The Company (and, as applicable, each
GeoPharma Entity) and the Investor shall have executed and delivered each of the
Transaction Documents to which it is a party. Each such document or agreement
shall constitute the valid and binding obligation of such party, enforceable
against such party in accordance with its terms.

Section 8.11 Prior Preemptive Rights. All of the Company’s (and any other
GeoPharma Entity’s) obligations regarding pre-emptive or first refusal rights
with respect to the issuance of its securities shall have been terminated in
their entirety or duly waived pursuant to a written instrument in form and
content satisfactory to the Investor and the Investor’s counsel with respect to
(a) the issuance of the Purchased Securities and (b) the issuance of the
Conversion Shares.

Section 8.12 No Default. Since the date hereof, no default (or event which, with
the passage of time and/or the giving of notice, would constitute a default) of
the Company or any other GeoPharma Entity shall have occurred under this
Agreement or any of the Transaction Documents.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification of Investor. The Company shall indemnify, defend and
hold harmless the Investor and their respective subsidiaries, officers,
directors and stockholders from

 

40



--------------------------------------------------------------------------------

and against and in respect of any and all demands, claims, actions or causes of
action, assessments, losses, damages, liabilities, interest and penalties, costs
and expenses (including, without limitation, reasonable legal fees and
disbursements incurred in connection therewith and in seeking indemnification
therefor, and any amounts or expenses required to be paid or incurred in
connection with any action, suit, proceeding, claim, appeal, demand, assessment
or judgment) (“Indemnifiable Losses”), resulting from, arising out of, or
imposed upon or incurred by any person to be indemnified hereunder by reason of
any breach of any representation, warranty, covenant or agreement of the Company
contained in this Agreement or any agreement, certificate contemplated by this
Agreement or any agreement, certificate, or document executed and delivered by
the Company pursuant hereto or in connection with any of the transactions
contemplated by this Agreement.

Section 9.2 Indemnification of the Company. The Investor shall indemnify, defend
and hold harmless the Company and each of its subsidiaries, officers, directors
and stockholders from and against and in respect of any and all Indemnifiable
Losses resulting from, arising out of, or imposed upon or incurred by any person
to be indemnified hereunder by reason of any breach of any representation,
warranty, covenant or agreement by the Investor contained in this Agreement or
any agreement, certificate or document executed and delivered by the Investor
pursuant hereto or in connection with any of the transactions contemplated by
this Agreement.

Section 9.3 Third-Party Claims. If a claim by a third party is made against an
indemnified party and if the indemnified party intends to seek indemnity with
respect thereto under this Article 9, such indemnified party shall promptly
notify the indemnifying party of such claim; provided, however, that failure to
give timely notice shall not affect the rights of the indemnified party so long
as the failure to give timely notice does not adversely affect the indemnifying
party’s ability to defend such claim against a third party. The indemnified
party shall not settle such claim without the consent of the indemnifying party,
which consent shall not be unreasonably withheld or delayed. If the indemnifying
party acknowledges in writing its indemnity obligations for Indemnifiable Losses
resulting therefrom, the indemnifying party may participate at its own cost and
expense in the settlement or defense of any claim for which indemnification is
sought.

Section 9.4 Cooperation as to Indemnified Liability. Each party hereto shall
cooperate fully with the other parties with respect to access to books, records,
or other documentation within such party’s control, if deemed reasonably
necessary or appropriate by any party in the defense of any claim which may give
rise to indemnification hereunder.

ARTICLE X

TERMINATION AND DEFAULT

Section 10.1 Termination. The obligation of the parties hereto to consummate the
remaining transactions contemplated hereby may be terminated and abandoned at
any time at or before the Closing if any of the following events occurs:

(a) by and at the written option of the Investor or the Company if the Closing
shall not have occurred on or before April 30, 2008, provided that the
terminating party shall not have breached in any material respect its
obligations under this Agreement in any manner that shall have been the
proximate cause of or resulted in, the failure to complete the Closing by such
date; or

 

41



--------------------------------------------------------------------------------

(b) by Investor if there shall have occurred any event that would constitute a
Material Adverse Effect; or

(c) by the mutual written consent of each of the parties; or

(d) by and at the option of the Investor or the Company if any governmental
authority shall have issued an order, decree, or ruling or taken any other
action restraining, enjoining or otherwise prohibiting in any material respects
the transactions contemplated hereby and such order, decree, ruling or other
action shall have become final and nonappealable.

Section 10.2 Effect.

(a) Upon termination of this Agreement, the Investor’s rights and obligations to
purchase any Convertible Notes or Conversion Shares pursuant to Article 2 hereof
shall terminate.

(b) Termination of this Agreement by a party shall not relieve any other party
hereto of any liability for breach of any representation, warranty, covenant or
agreement by such other parties, including liability for monetary damages and/or
specific performance.

ARTICLE XI

OTHER PROVISIONS

Section 11.1 Further Assurances. At such time and from time to time on and after
the date hereof upon request by the Investor, the Company (and any other
GeoPharma Entity) will execute, acknowledge and deliver, or will cause to be
done, executed, acknowledged and delivered, all such further acts, certificates
and assurances that may be reasonably required for the better conveying,
transferring, assigning, delivering, assuring and confirming to the Investor, or
to the Investor’s respective successors and assigns, all of the Conversion
Shares or to otherwise carry out the purposes of this Agreement and the
agreements, documents and instruments contemplated hereby.

Section 11.2 Complete Agreement. The Schedules and Exhibits to this Agreement
shall be construed as an integral part of this Agreement to the same extent as
if they had been set forth verbatim herein. This Agreement and the Schedules and
Exhibits hereto constitute the entire agreement between the parties hereto with
respect to the subject matters hereof and thereof and supersede all prior
agreements whether written or oral relating hereto.

Section 11.3 Survival of Representations, Warranties and Agreements. The
representations, warranties, covenants and agreements contained herein shall
survive the Closing and remain in full force and effect; provided, however, that
the representations and warranties shall expire on the second anniversary of the
date of the Closing hereunder. No independent investigation of the Company or
any other GeoPharma Entity by the Investor, its counsel, or any of its agents or
employees shall in any way limit or restrict the scope of the representations
and warranties made by the Company or any other GeoPharma Entity in this
Agreement.

 

42



--------------------------------------------------------------------------------

Section 11.4 Consent, Waiver, Amendment, Etc. The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not, absent an
express written waiver signed by the party making such waiver specifying the
provision being waived, be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part thereof or the
right of the party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to be a waiver of any other
or subsequent breach. Except as otherwise specifically provided herein, in each
case in which approval of the Investor is required by the terms of this
Agreement, such requirement shall be satisfied by a vote or the written consent
of the Investor. With the written consent of the Investor, the obligations of
the Company under this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), and with the
same approval the Company may amend or eliminate any of the provisions of this
Agreement; provided, however, that no such waiver or amendment shall, without
the written consent of the holders of all Purchased Securities at the time
outstanding, amend this Section 11.4. Written notice of any such waiver,
amendment, or consent shall be given to the record holders of the Purchased
Securities who have not previously consented thereto in writing. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by a statement in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought, except to the extent provided in this Section 11.4.

Section 11.5 Notices. All notices or other communications to a party required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) to such party (or, in the case of
any entity, to an executive officer of such party) or shall be sent by a
reputable express delivery service or by certified mail, postage prepaid with
return receipt requested, addressed as follows:

if to the Investor to:

Whitebox Pharmaceutics Growth Fund, LLC

Suite 300

3033 Excelsior Boulevard

Minneapolis, MN 55416

Attn: Dale Willenbring

with a copy to:

Theodore C. Cadwell, Jr., Esq.

Dorsey & Whitney LLP

50 South 6th Street

Suite 1500

Minneapolis, Minnesota 55402

 

43



--------------------------------------------------------------------------------

if to the Company to:

GeoPharma, Inc.

6950 Bryan Dairy Road

Largo, Florida 33777

Attn: Jugal K. Taneja and Carol Dore-Falcone

with a copy to:

Julio C. Esquivel, Esq.

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Boulevard

Suite 2800

Tampa, FL 33602-5151

Any party may change the above-specified recipient and/or mailing address by
notice to all other parties given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile) or on the day shown on the return receipt
(if delivered by mail or delivery service).

Section 11.6 Public Announcement. In the event any party proposes to issue any
press release or public announcement concerning any provisions of this Agreement
or the transactions contemplated hereby, such party shall so advise the other
parties hereto, and the parties shall thereafter use their reasonable best
efforts to cause a mutually agreeable release or announcement to be issued. No
party will publicly disclose or divulge any provisions of this Agreement or the
transactions contemplated hereby without the other parties’ written consent,
except as may be required by applicable law (including applicable rules and
regulations of the SEC) or stock exchange regulation, and except for
communications to employees.

Section 11.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Minnesota, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Minnesota. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the State of Minnesota for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

44



--------------------------------------------------------------------------------

Section 11.8 Titles and Headings; Construction. The titles and headings to the
Articles and Sections herein are inserted for the convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement. This Agreement shall be construed without regard to any
presumption or other rule requiring construction hereof against the party
causing this Agreement to be drafted.

Section 11.9 Benefit. Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the parties hereto or their
respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

Section 11.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed as original and all of which
together shall constitute one instrument.

Section 11.11 Parties in Interest. All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto, whether so expressed or not, and, in
particular, shall inure to the benefit of and be enforceable by the holder or
holders at the time of any of the Purchased Securities.

Section 11.12 Severability. If any provision of this Agreement is held invalid
by a court of competent jurisdiction, the remaining provisions shall nonetheless
be enforceable according to their terms. Further, if any provision is held to be
overbroad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and shall be enforced as amended.

Section 11.13 Release. Except as otherwise provided in this Agreement, each of
the Company and Investor hereby release each other from any and all liabilities,
claims, demands and causes of action, either in law or in equity, known or
unknown, liquidated or unliquidated, which have arisen or may arise out of or
are in any way connected with the Original Note Purchase Agreement, the Original
Note and the Transaction Documents arising prior to the date hereof.

[SIGNATURE PAGES FOLLOW]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first written above.

 

GEOPHARMA, INC. a Florida corporation By:  

 

Name:   Title:  

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement to be effective
as of the date first written above.

 

INVESTOR: WHITEBOX PHARMACEUTICAL GROWTH FUND, LTD. By:  

 

Name:   Title:   Address:       Suite 300       3033 Excelsior Boulevard  
    Minneapolis, MN 55415

 

47